By the Court,
BeNNEtt, J.
Conceding that the court of First Instance had admiralty powers and jurisdiction under the laws in force when this suit was commenced, and that it might have allowed the counsel fee which was allowed by the district court, it by no means follows that the latter court had the same extent of authority in this respect as the former. Whatever *104may have been the powers and jurisdiction of courts of First Instance, it is clear that the district courts have none beyond what has been conferred upon them by the statutes of this state. The legislature, in adopting the common law, by the act organizing the district courts and by the act prescribing the practice therein, have defined the limits of the powers and jurisdiction of district courts; and I do not find in either of those acts any thing which countenances the idea that the legislature has vested the district courts with the powers of a court of admiralty, or has authorized them to allow' a counsel fee, in addition to the regular taxable costs, on the dismissal of a complaint.
The judgment, therefore, to the extent of the regular taxed bill of costs should be affirmed; and as to the counsel fee of $600, it must be reversed.
Ordered accordingly.